                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION
                                         No. 3:19-cv-00059



 BMO HARRIS BANK N.A., a national banking               )
 association,                                           )
                                                        )
                    Plaintiff,                          )
                                                        )
 v.                                                     )       ORDER
                                                        )
 JC PROPST TRUCKING, LLC, a North Carolina              )
 limited liability company, and JOSHUA PROPST           )
 an individual resident and citizen of North            )
 Carolina,                                              )
                                                        )
                    Defendants.                         )


                     ORDER WITHDRAWING PLAINTIFF’S MOTION FOR
                PRELIMINARY INJUNCTION AND AN ORDER OF REPLEVIN

         Before the Court is the Notice of Withdrawal of Plaintiff’s Motion for Preliminary

Injunction and an Order of Replevin. Plaintiff advises that the collateral has been recovered

rendering the motion for relief moot. Accordingly, Plaintiff’s Motion for Preliminary Injunction

and an Order of Replevin shall be terminated as moot. All remaining claims shall proceed.

                                        Signed: April 1, 2019




DocID: 4829-7824-5006.1
